Citation Nr: 0704631	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-10 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant in this matter is the daughter of a veteran who 
served in the United States Air Force.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in St. Louis, Missouri.  
This case is currently under the jurisdiction of the Chicago, 
Illinois, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 

In her April 2005 substantive appeal, the appellant raised a 
claim of clear and unmistakable error in a July 1999 rating 
decision involving her father, the veteran.  As this matter 
has not been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board, 
it is referred to the RO for appropriate action.


REMAND

On a VA Form 9 which was received at the RO in April 2005, 
the appellant indicated that she wanted to attend a Board 
hearing at her local VA office.  In June 2005, the RO sent a 
letter to the appellant requesting that she indicate whether 
she still desired a hearing.  She was informed that, if she 
did not respond, she would remain on the list of those 
desiring a hearing.  The appellant did not respond to the 
RO's June 2005 letter.  There is no indication that the 
appellant has withdrawn her hearing request.  The appellant 
should be scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of her appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

